United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL BASE, )
New London, CN, Employer
)
__________________________________________ )
J.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-872
Issued: November 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated July 19 and October 11, 2007 and January 23, 2008.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; (2) whether appellant has established that he had disability caused by
residuals of the accepted employment injury following the termination of compensation; and
(3) whether the Office properly denied appellant’s request for an oral hearing before an Office
hearing representative.
FACTUAL HISTORY
On September 21, 1965 appellant, a 55-year-old laborer, injured his lower back while
pulling the hand starter on a tractor. The Office accepted the claim for lumbar strain and
commenced compensation for total disability.

In a report dated October 4, 2005, Dr. Gary J. Ganiban, a specialist in ophthalmology,
stated that appellant was legally blind.
In a Florida state form report dated April 4, 2006, Dr. Regine Pappas, a specialist in
ophthalmology, certified that appellant was totally and permanently disabled as of January 1,
2006 due to legal blindness.
In order to determine appellant’s current condition and to ascertain whether he still
suffered residuals from his accepted condition, the Office referred appellant for a second opinion
examination with Dr. Richard Steinfeld, Board-certified in orthopedic medicine. In a May 29,
2006 report, Dr. Steinfeld noted appellant’s history of injury on September 21, 1965 and his
persistent nonradicular back pain. On examination he noted tenderness of the right paraspinal
region on palpation and limitation of appellant’s range of motion. After reviewing appellant’s
magnetic resonance imaging (MRI) scan report, Dr. Steinfeld noted that the MRI scan
documented significant moderate level spinal stenosis at L4-5, as well as severe degenerative
disease at L5-Sl. He thereafter concluded that appellant’s lumbar strain had resolved.
Dr. Steinfeld stated that appellant’s continued complaints of low back pain were most likely
related to his underlying history of degenerative joint disease and accompanying spinal stenosis
at L5 and S1. He also noted that appellant was legally blind due to glaucoma. Dr. Steinfeld
indicated that there was no evidence that there had been any aggravation of his accepted lower
back condition.
On June 11, 2007 the Office issued a notice of proposed termination of compensation to
appellant. It found that the weight of the medical evidence, as represented by Dr. Steinfeld’s
referral opinion, established that his accepted, employment-related lower back condition had
resolved. The Office allowed appellant 30 days to submit additional evidence or legal argument
in opposition to the proposed termination.
By decision dated July 19, 2007, the Office terminated appellant’s compensation, finding
that Dr. Steinfeld’s opinion represented the weight of the medical evidence.
In a July 24, 2007 report, Dr. Andrew Atkinson, Board-certified in internal medicine,
stated:
“This is to medically document that [appellant], who is 96 years of age indeed
still has the same back issues and back problems and ongoing back pain that he
has had since his injury in 1965, which has been previously documented and
recognized. There has been nothing in his medical course that has changed this
condition. Obviously, this still exists.”
On July 30, 2007 appellant requested an oral hearing.
By decision dated October 11, 2007, the Office denied appellant’s request for an oral
hearing. It stated that, since the injury under consideration in the present case occurred on
September 21, 1965, he was not entitled to a hearing as a matter of right. The Office nonetheless
considered the matter in relation to the issue involved and denied appellant’s request on the
grounds that the issue was factual and medical in nature and could be addressed through the
reconsideration process by submitting additional evidence.
2

By letter dated November 14, 2007, appellant requested reconsideration.
By decision dated January 23, 2008, the Office denied modification of the July 19, 2007
termination decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened to order to justify termination or modification of compensation benefits.1
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.2
ANALYSIS -- ISSUE 1
In this case, the Office based its decision to terminate appellant’s compensation on the
May 29, 2006 report of Dr. Steinfeld, the Office referral physician, who noted that appellant had
continued complaints of low back pain, but opined that these were related to his underlying
history of degenerative joint disease and accompanying spinal stenosis at L5 and S1, which was
well documented by an MRI scan. Dr. Steinfeld indicated that there was no evidence that there
had been any aggravation of his accepted lower back condition. He concluded that appellant’s
lumbar strain had resolved.
The Board finds that the Office properly found that Dr. Steinfeld’s referral opinion
represented the weight of the medical evidence and negated a causal relationship between
appellant’s current condition and his accepted lower back condition. Dr. Steinfeld’s report
demonstrated an accurate history of appellant’s employment injury, an understanding of his
symptoms since the injury, as well as a knowledge of his current lumbar findings of significant
moderate level spinal stenosis at L4-5, as well as severe degenerative disease at L5-S1, as
demonstrated by an MRI scan. He submitted a report, which demonstrated that appellant still
had some restrictions due to a nonwork-related degenerative condition in his lower back, but had
no current disability stemming from his accepted, September 1965 lower back strain.
Dr. Steinfeld therefore properly found that appellant had no longer had any residuals from the
accepted condition and his report is sufficiently probative, rationalized and based upon a proper
factual background. The Board will affirm the July 19, 2007 decision.
LEGAL PRECEDENT -- ISSUE 2
Once the Office properly terminated appellant’s compensation in its July 19, 2007
decision, the burden of proof shifted to him to establish continuing disability.3

1

Mohamed Yunis, 42 ECAB 325, 334 (1991).

2

Id.

3

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

3

ANALYSIS -- ISSUE 2
Following the Office’s July 19, 2007 termination decision, appellant requested
reconsideration and submitted Dr. Atkinson’s July 24, 2007 report, who advised that appellant’s
back symptoms and back condition had remained unchanged since his 1965 employment injury.
Dr. Atkinson stated that there was nothing in appellant’s medical records indicating that his
condition had changed.
Dr. Atkinson’s report did not constitute probative medical opinion showing that appellant
had any continuing disability or residuals from his accepted condition. His report is summary in
nature and merely states that appellant’s back condition and symptomatology was causally
related to the September 1965 employment injury. Dr. Atkinson did not provide a diagnosis of
appellant’s current condition and did not indicate whether MRI scans or any other radiological
studies had been reviewed to document his back condition. As such his report does not provide a
well-reasoned and sufficiently supported opinion that would vitiate the Office’s July 19, 2007
determination that appellant did not have any employment-related disability or residuals
stemming from the September 1965 work injury. Dr. Atkinson’s report does not outweigh
Dr. Steinfeld’s opinion. Thus, the Office properly found in Dr. Atkinson’s January 23, 2008
decision that appellant failed to submit medical evidence sufficient to modify the Office’s
July 19, 2007 termination decision.
LEGAL PRECEDENT -- ISSUE 3
The Board has held that the Office has the discretion to grant or deny a hearing request
on a claim involving an injury sustained prior to the enactment of the 1966 amendments to the
Federal Employees’ Compensation Act,4 which provided the right to a hearing when the request
is made after the 30-day period established for requesting a hearing.5
ANALYSIS -- ISSUE 3
In its October 11, 2007 decision, denying appellant’s request for a hearing, the Branch of
Hearings and Review stated that he was not entitled to a hearing as a matter of right. This
determination was within the hearing representative’s discretion, as appellant’s injury occurred
on September 21, 1965, prior to the enactment of the 1966 amendments to the Act which
provided the right to a hearing when the request is made after the 30-day period established for
requesting a hearing. The Board therefore affirms the October 11, 2007 decision.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits in its July 19, 2007 decision and that he has not met his burden to
establish continuing disability. The Board also finds that the Office’s October 11, 2007 denial of
appellant’s July 30, 2007 hearing request was within its discretion.
4

5 U.S.C. §§ 8101-8193.

5

Herbert C. Holley, 33 ECAB 140 (1981).

4

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2008 and October 11 and July 19,
2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

